DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  In regards to claim 6, it is not clear what the acronym ‘BVP’ stands for.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, line 15: in the limitation: 'a net speech portion of speech', it is not clear what value ‘a portion of speech’ is referring to and the definition of ‘a net speech portion of speech'.
In regards to claim 1, it is not clear how ‘a voice print is processed against an existing biometric voice print database’ in lines 10-11 ‘detects changes in identity of said selected speaker’.

In regards to claim 1, it is not clear why a second ‘creating a new biometric voice print’ in line 12 is necessary.
In regards to claim 1, it is not clear how ‘iterating said processing step’ in line 15 ‘detects changes in identity of said selected speaker’. An identity of a caller was never verified in the claim language.
In regards to claim 2, it is not clear how voice prints are compared to a BVP and what the existing BVP is.
In regards to claim 6, it is not clear what the acronym ‘AIP/AIS’ stands for, what the 7’ indicates, and how it is computed.
In regards to claims 7 and 8, it is not clear what the net speech portion length is referring to in seconds.
In regards to claim 9, it is not clear what an enhanced BVP stands for.
In regards to claim 13, it is not clear when steps a-g occur during a said telephone call and what a net speech of a caller refers and further what 'seven second of net speech' refers to.
In regards to claim 14, lines 1-14: it is not clear what a test window length is defined as. Further, the following limitations are not clear: a first test voice identification score, a second test window, a portion of the immediately preceding test window. It is not clear what the value of 'portion' is.
In regards to claim 15, lines 1-2: it is not clear how all the test windows are of equal length when step d in claim 14 states: ‘...starting a second test window before the end of said first test window such that said second test window overlaps a portion of said first test window... ’ 
In regards to claim 16, lines 1-4: it is not clear what the values in seconds are referring to for the test windows.
In regards to claim 17, lines 1-3: it is not clear how the identity of the caller in said call is monitored.
In regards to claim 18, lines 1-3: it is not clear what ‘existing voice prints’ represent and what ‘said incoming caller voice prints’ are. Further, are ‘voice prints’ the same as ‘biometric voice print’.
Claim 1 recites the limitation "the steps", “said speakers”, and “the beginning and end of said telephone call” in lines 3-7. There is insufficient antecedent basis for these limitations in the claim.
Claims 2-4 recite the limitation: ‘the further step’. There is insufficient antecedent basis for the limitation in the claims.
Claim 2 recites the limitation "said BVP” in line 3. There is insufficient antecedent basis for the limitation in the claim.
Claim 4 recites the limitation "said BVP” in line 3. There is insufficient antecedent basis for the limitation in the claim.
Claim 5 recites the limitation "the further steps”. There is insufficient antecedent basis for the limitation in the claim.
Claim 6 recites the limitation "the steps”. There is insufficient antecedent basis for the limitation in the claim.
Claim 6 recites the limitation "the AIP/AIS” in lines 3-4. There is insufficient antecedent basis for the limitation in the claim.
Claim 9 recites the limitation "the further steps”. There is insufficient antecedent basis for the limitation in the claim.
Claim 9 recites the limitation "said new BVP” in line 9. There is insufficient antecedent basis for the limitation in the claim.
Claim 10 recites the limitation "the group” in line 2. There is insufficient antecedent basis for the limitation in the claim.
Claim 11 recites the limitation "the person being called” in line 2. There is insufficient antecedent basis for the limitation in the claim.
Claims 12, 13, and 14 recite the limitation "the further steps” in line 2 of the claims. There is insufficient antecedent basis for the limitation in these claims.
Claim 12 recites the limitation ‘the facility’ in line 5 of claim 12.  There is insufficient antecedent basis for the limitation in the claim.
Claim 12 recites the limitation "the same or multiple inmates” in lines 8-9. There is insufficient antecedent basis for the limitation in the claim.
Claim 13 recites the limitations "the beginning and end of said call” and “the BVP database” in lines 9, 13, and 14. There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitations: “the conclusion of said first test window”, “the end of said first test window", and "the immediately preceding test window” in lines 7-14. There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation "the identity of said caller” in lines 2-3. There is insufficient antecedent basis for the limitation in the claim.
Claims 17 and 18 recite the limitation "the further step” in line 2 of the claims. There is insufficient antecedent basis for the limitation in these claims.
Claim 18 recites the limitation "said incoming caller voice prints” in line 3. There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,101,242 by McAllister et al, hereinafter McAllister.
Regarding claim 1, McAllister discloses a method for passive enrollment and identification of a telephone caller in a telephone call to a called telephone number, comprising the steps of:
a)    selecting one of said speakers (i.e. subscriber or detainee) (col. 6: lines 35-39, lines 48-55; col. 33, lines 49 - col. 34, line 20);

c)    creating a biometric voice print (i.e. extracted information) of said net speech portion (col. 19, lines 5-11; col. 36, lines 40-61);
d)    processing said biometric voice print (i.e. name or key word(s) in real-time) against an existing biometric voice print database (col. 11, lines 45-56; col. 13, lines 12-23; col. 14, lines 45-49; col. 21, line 66 - col. 22, line 9; col. 29, lines 2-7; col. 33, lines 49 - col. 34, line 20; col. 34, lines 51-61; col. 36, lines 40-61);
e)    creating a new biometric voice print for said selected speaker if no match of said biometric voice print against said database is found in said processing step (col. 6, lines 57-60; col. 17, lines 21-35; col. 19, lines 5-11; col. 21, lines 21-30); and
f)    iterating said processing step a plurality of times during the remainder of said telephone call to detect changes in identity of said selected speaker (col. 9, lines 30-37; col. 13, lines 12-23; col. 14, lines 27-49; col. 19, lines 12-16; col. 22, lines 8-9; col. 26, lines 15-56; col. 27, lines 26-50).
Regarding claim 2, McAllister discloses a method in accordance with claim 1 comprising the further step of comparing voice prints of callers on subsequent telephone calls against said BVP, whether existing or created, to identify again said selected speaker (col. 6, lines 57-60; col. 11, lines 48-51; col. 13, lines 12-23; col. 14, lines 27-49; col. 19, lines 5-27; col. 27, lines 29-36; col. 33, lines 49-60; col. 34, lines 9-20).

Regarding claim 4, McAllister discloses a method in accordance with claim 1 comprising the further step of associating in a cluster all subsequent calls having voice prints matching said BVP (col. 11, lines 31-56; col. 13, lines 12-23; col. 17, lines 28-32; col. 18, line 54 - col. 19, line 27; col. 33, lines 49-60).
Regarding claim 5, McAllister discloses a method in accordance with claim 2 comprising the further steps of: a) identifying telephone numbers associated with said subsequent calls; and b) clustering all such telephone numbers in association with said called number (col. 18, line 54 -col. 19, line 27).
Regarding claim 6, McAllister discloses a method in accordance with claim 1 wherein said creating step comprises the steps of: a) computing the AIP/AIS of said caller; and b) triggering creation of a BVP only if said AIP/AIS exceeds a predetermined threshold (col. 19, lines 5-11; col. 36, lines 40-61).
Regarding claim 7, McAllister discloses a method in accordance with claim 1 wherein said processing step is carried out if said net speech portion is at least seven seconds long (col. 29, line 50 - col. 30, line 12).
Regarding claim 8, McAllister discloses a method in accordance with claim 1 wherein said creating step is carried out if said net speech portion is at least 30 seconds long (col. 29, line 50-col. 30, line 12).

Regarding claim 10, McAllister discloses a method in accordance with claim 1 wherein said caller is selected from the group consisting of an inmate within a secure facility and a civilian outside said secure facility (col. 6, line 65 - col. 7, line 3; col. 18, line 54 - col. 19, line 27; col. 32, lines 51-65).
Regarding claim 11, McAllister discloses a method in accordance with claim 1 wherein both the caller and the person being called can be identified from a single recording comprising speech of both persons (col. 33, lines 49 - col. 34, line 20; col. 37, lines 22-49).
Regarding claim 12, McAllister discloses a method in accordance with claim 1 comprising the further steps of: a) determining whether the caller is a person of interest; b) alerting the facility that a person of interest is leaving a voice mail; c) identifying instances of said caller using multiple telephone numbers to leave voice mail messages for the same or multiple inmates (col. 15, lines 15-25; col. 33, line 49 - col. 34, line 3).
Regarding claim 13, McAllister discloses a method in accordance with claim 1, comprising the further steps of: a) associating a Billing Telephone Number with said telephone caller; b) preprocessing said call to normalize volume, suppress silence, and reduce ambient noise; c) isolating said caller's voice from any other voices on said telephone call; d) 
Regarding claim 14, McAllister discloses a method in accordance with claim 13, comprising the further steps of: a) establishing a test window length within said telephone call; b) continuously analyzing speaker voice input during said call; c) generating a first test voice identification score at the conclusion of said first test window; d) starting a second test window before the end of said first test window such that said second test window overlaps a portion of said first test window; e) starting one or more additional test windows wherein each of said additional test windows overlaps a portion of the immediately preceding test window (col. 9, lines 30-37; col. 13, lines 12-23; col. 14, lines 27-49; col. 19, lines 12-16; col. 22, lines 8-9; col. 26, lines 15-56; col. 27, lines 26-50; col. 29, lines 50-64).
Regarding claim 15, McAllister discloses a method in accordance with claim 14 wherein each of said test windows is equal in length (col. 9, lines 30-37; col. 13, lines 12-23; col. 14, lines 27-49; col. 19, lines 12-16; col. 22, lines 8-9; col. 26, lines 15-56; col. 27, lines 26-50; col. 29, lines 50-64).
Regarding claim 16, McAllister discloses a method in accordance with claim 13 wherein said first test window is between 7 and 30 seconds in length, and wherein said second test window begins between 3.5 and 15 seconds into said call (col. 9, lines 30-37; col. 13, lines 12-23; col. 14, lines 27-49; col. 19, lines 12-16; col. 22, lines 8-9; col. 26, lines 15-56; col. 27, lines 26-50; col. 29, lines 50-64).

Regarding claim 18, McAllister discloses a method in accordance with claim 13 comprising the further step of identifying all existing voice prints matching said incoming caller voice prints (col. 11, lines 45-56; col. 13, lines 12-23; col. 14, lines 45-49; col. 21, line 66 - col. 22, line 9; col. 29, lines 2-7; col. 33, lines 49 - col. 34, line 20; col. 34, lines 51-61; col. 36, lines 40-61).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653